Title: To Thomas Jefferson from David Humphreys, 19 November 1790
From: Humphreys, David
To: Jefferson, Thomas



Sir
Lisbon Novr. 19th. 1790.

I came on shore yesterday evening, and hearing a vessel is to sail for England before the Packet, I write with the design of sending this letter by that conveyance. We made the passage from Gravesend to the Rock of Lisbon in a fortnight, during which time we had favorable winds and fine weather, for the season.—The forms to be passed through in entering the vessel, and the impediments I shall meet with in having my baggage landed, will prevent me from waiting immediately on M. de Pinto.—But, in the mean time, I thought it proper to acquaint you, that a Convention has certainly been signed, on the 27th or 28th of last Month, by the Cte. Florida Blanca and Mr. Fitzherbert, for laying a basis to terminate the dispute between Spain and Great Britain. Intelligence of this measure, I imagine, might have arrived in the latter just about the time we left it. The English here greatly rejoice at the event; they speak of the terms as favorable; though nothing is said respecting a compensation to Britain for the expences incurred by arming. Little that is authentic seems to be known by those to whom I have access. Several articles are vaguely spoken of concerning the rights of settlements to the Northward of Nootka  Sound, Fisheries in the South Seas, and arrangements for future Trade. Two English Frigates had lately arrived in this Harbour from NewFoundland, and Admiral Peyton, from Gibralter, is now coming in with a 50 Gun Ship and two Frigates more. A great number of British Merchant vessels are also here.
There is not, at present, one American vessel in this Port; or a single Merchant from the U.S. established here. The annual Trade is, however, very considerable. Last summer more than twenty American vessels were at the same time, in the Harbour; and it is now nearly the season for some to arrive with the produce of the last Harvest. A Mr. Dorhman, a Native of Germany (actually in America) was formerly appointed Agent for the U.S. A brother of his now conducts the business as Deputy to the former, and he has appointed a Mr. Harrison (an Englishman by birth, who has been in America) as a kind of acting Vice Consul. There must be, at times, a good deal of trouble in dispatching vessels from the Custom House. For which, I am informed, they receive Consular fees, somewhat on the plan of the British establishment for this Port. I do not know exactly to what sum these amount. But I will write more fully on these subjects, when I shall have acquired farther knowledge of them. The British, whose Factory here is very opulent, and who are more extensive in their commerce with this country than the Merchants of any other Nation, have, by their expensive provisions for protecting and succouring the Trade, made the Port charges very high. They have a Hospital for Seamen of the Royal Navy, and another for those of Merchantmen. In order to prevent their own Masters of Vessels from smuggling, the Factory petitioned Government to put two Custom House officers on board of each vessel. This was done at the expense of the owners. They afterwards petitioned that these officers might be dispensed with as unnecessary and burdensome. But, instead of obtaining relief from the expense for the Trade of their own nation, the burden has been extended to the Merchant Vessels of all other nations. Every vessel is boarded by three different official Boats, with a number of Officers in each, before it can pass the Castle of the Tagus to come up to Lisbon. By the little observation I have been able to make, I am convinced that the most favored nation must be subject in its commercial intercourse here, to great embarrassments, delays and charges.
I unfortunately mislaid, among my papers, the small Memorandum you was so kind as to give me of the Book Store, at which I could find, the Privileges of the English in Portugal. I spent more  than a day in searching for the Book, at almost every shop in London, without being able to procure it. If you will have the goodness to repeat the Memorandum, I shall be able in season to obtain the Book, together with others for which I have made arrangements through Mr. Johnson. This Gentleman gave me a letter to Messrs. John, Bulkeley & Son of this Place, who are extensively engaged in American commercial business. Letters for me may, at present, be addressed under cover to that Mercantile House, who will take charge of them, and to whom I have engaged to refund the postage.—Mr. Johnson has written to Mr. George C. Fox, Merchant at Falmouth, to receive and forward all such letters as may be enclosed to his care directed to or transmitted from me.
A Gentleman from Malaga informed me, that the Pirates of Morocco have been very troublesome in giving alarms on the Coasts of Spain; and that they have sometimes landed and carried off families, for whose ransome (provided the Prisoners be of any consideration) they receive large sums: but accounts arrived, at the moment, from Gibralter give reason to believe a pacification will be immediately effected between the Spaniard and Moors. The Moorish Emperor seems disposed to lay the Christian Powers under a new contribution, upon his accession to the Throne.
I shall hold myself prepared to set out for Madrid, as soon as my business in this place can be accomplished. If I should be obliged to hire Mules here to go through to Madrid (for there are no relays of Post Horses or Mules on the road) the journey will be irksome; slow and expensive. Sometimes a passage offers in a returning Carriage at a reasonable rate, but for such a contingency I shall not wait, especially as the rainy season is commencing. With the highest sentiments of esteem & respect, I have the honor to be Sir, Your Most obedient & Most humble Servant,

D. Humphreys.

P.S. Finding the private conveyance I expected will not happen sooner than that by the Packet, I have opened the Seal of this letter, to put it under the same cover with my other Dispatches.
D. H.

